Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narita et al. (herein after “Narita”) (US 2009/0082952 A1).
Regarding claim 1, Narita disclosed a route search apparatus (1) (Figure 1), comprising: a display unit (18) that is configured to display information, such as a vehicle mark on a map, a route, carbon dioxide discharge, etc. (paragraphs 0040, 0041).  Narita further illustrates that the total carbon dioxide discharge for the route from a start place to a destination is calculated by summing up the carbon dioxide discharge for each of the link in the route (paragraph 0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Narita’s route search apparatus as discussed herein above for informing the user the vehicle an estimated amount of recovery of carbon dioxide for a candidate route.
Regarding claim 2, Narita teaches that the display unit (18) is configured to display a plurality of routes (Figure 9, the displays shows the carbon-minimum route A, a shortest-distance route B, and a shortest-time route C.)  Narita further teaches that in the display process, the total carbon dioxide discharge is calculated for each of said routes (Figure 10, paragraph 0083).
Regarding claim 3, Narita teaches that the display unit (18) display the carbon-minimum route A which is a route with fuel-minimum route that minimizes the fuel consumption between the start location and the destination (paragraph 0098).
Regarding claim 4, Narita teaches the carbon dioxide discharge comparison screen shows a screen for comparing the carbon dioxide discharge of the carbon-minimum route A, the shortest-distance route B, and the shortest-time route C (Figure 9, Figure 10; paragraph 0084).
Regarding claim 5, Narita further suggests that the display (18) shows a collection of locations (e.g., location A, B, and C) where the location A is the priority route having a minimum carbon dioxide (see at least paragraphs 0079, and 0080).
Regarding claim 6, Narita further teaches that the display unit (18) shows a comparison screen, where the locations A, B, and C are shown, where the travel time of the routes A, B, and C are compared with each other (paragraph 0093).
Regarding claim 7, Narita further suggests that the display unit (18) shows a comparison screen, where the locations A, B, and C are shown, where the location B on which the route leads to the destination is a minimum travel time route.
Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narita (US 2009/0082952 A1) and in view of Scofield et al. (herein after “Scofield”) (US 2014/0229255 A1).
Regarding claim 8, Narita is not disclosing or even suggesting the features of “a server configured to be able to communicate with the information provision apparatus, wherein the server comprises an incentive granting part configured so as to grant to the driver of the vehicle an incentive corresponding to the estimated amount of recovery of the selected candidate route when receiving from the information provision apparatus a notification to the effect that the vehicle has actually driven over the candidate route selected by the occupant.”
Scofield disclosed an incentive-based traffic management system that incentivize drivers who travel particular routes where the carbon dioxide concentrations are low (paragraphs 0019 and 0028).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Narita’s route search apparatus as discussed herein above with the teaching of incentivizing drivers as taught by Scofield for avoiding traffic congestion on a particular roads or geographic regions during a particular time.
Regarding claim 9, Scofield further teaches that the system (206) communicates with the recipient device (210) to send the inceptive to the user of the recipient device (210) (see at least paragraphs 0030-0032).
Examiner’s Comments Regarding Another Cited Reference
	The patent application publication No. US 2017/0030234 A1 (Hyde reference) discloses systems and methods for managing emissions from an engine of a vehicle.  The main idea of the Hyde’s invention is to removing carbon dioxide from combustion gas from an engine of the vehicle.  However, Hyde is silent regarding “an information display processing part configured to display information, relating to a candidate route to a destination of the vehicle and an estimated amount of recovery of carbon dioxide which would be recovered by the carbon dioxide recovery system if driving on the candidate route, linked together on the display part.”  
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667